Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 19, 2014

                                       No. 04-14-00260-CV

               ONE (1) 1992 CHEVROLET PK, VIN. 1GCEC14Z4NE164549,
                                    Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-13890
                           Honorable Peter A. Sakai, Judge Presiding

                                          ORDER
       Appellant Timothy E. Knoeppel’s brief was originally due July 7, 2014. We granted
appellant an extension until August 14, 2014, to file the brief. The brief has not been filed.

         We order Timothy E. Knoeppel to file his appellant’s brief by August 29, 2014, together
with a written response reasonably explaining his failure to timely file the brief. If appellant fails
to file a brief and the written response by the date ordered, we will dismiss this appeal for want
of prosecution. See TEX. R. APP. P. 38.8(a).


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2014.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court